Case 6:20-cv-01433-PGB-GJK Document 6 Filed 08/21/20 Page 1 of 2 PagelD 45

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION =

=

Cc

: G)

TIM FOOTE, - ro

Plaintiff, ™~

2

v. Case No: 6:20-cv-1433-Orl-40GJK ND

TRANS UNION LLC, o
Defendant. /

PLAINTIFF’S CERTIFICATE OF INTERESTED PERSONS
AND CORPORATE DISCLOSURE STATEMENT

I hereby disclose the following pursuant to this Court’s interested persons order:
1.) the name of each person, attorney, association of persons, firm, law firm, partnership, and

corporation that has or may have an interest in the outcome of this action — including

subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies that own

10% or more of a party’s stock, and all other identifiable legal entities related to any party in the
case:

* TIM FOOTE, PLAINTIFF
* TRANS UNION LLC, DEFENDANT

2.) the name of every other entity whose publicly-traded stock, equity, or debt may be
substantially affected by the outcome of the proceedings:

None identified at this time.

3.) the name of every other entity which is likely to be an active participant in the proceedings,

including the debtor and members of the creditors’ committee (or twenty largest unsecured
creditors) in bankruptcy cases:

None identified at this time.

4.) the name of each victim (individual or corporate) of civil and criminal conduct alleged to be
wrongful, including every person who may be entitled to restitution:

TIM FOOTE, PLAINTIFF

cyt
Case 6:20-cv-01433-PGB-GJK Document 6 Filed 08/21/20 Page 2 of 2 PagelD 46

I hereby certify that, except as disclosed above, I am unaware of any actual or potential
conflict of interest involving the district judge and magistrate judge assigned to this case, and
will immediately notify the Court in writing on learning of any such conflict.

ate; 8/20/2020
Dat s/ eae wy Si. Fake, prose

TIM FOOTE, PLAINTIFF

3208-C EAST COLONIAL DRIVE
UNIT 159

ORLANDO, FLORIDA, 32803
407-633-9297
withoutrecourse@protonmail.com

 

CERTIFICATE OF SERVICE

I hereby certify that the above document entitled PLAINTIFF’S CERTIFICATE OF
INTERESTED PERSONS AND CORPORATE DISCLOSURE STATEMENT was filed today
with the Clerk of Court via the United States Postal Service (U.S.P.S.), and that a copy was
conveyed to the Defendant via the U.S.P.S. regular mail to the address indicated below:

TRANS UNION LLC
555 WEST ADAMS STREET
CHICAGO, ILLINOIS, 60661

Date: 8/20/2020 Ze
By: Vi 26 gre se

TIM FOOTE, PLAINTIFF

3208-C EAST COLONIAL DRIVE
UNIT 159

ORLANDO, FLORIDA, 32803
407-633-9297
withoutrecourse@protonmail.com
